Exhibit 10.13

 

BUNGE LIMITED EQUITY INCENTIVE PLAN

 

AWARD AGREEMENT

 

– Notice of Performance-Based Restricted Stock Units Grant –

Performance Period – Years 2005, 2006 and 2007

Target Operating Profit U.S. $[   ] – [NAME OF BUNGE BUSINESS UNIT]

 

Effective as of the Date of Grant set forth below, the Participant named below
is hereby awarded an Award of Performance-Based Restricted Stock Units (the
“Award” or “Performance-Based Restricted Stock Units”) under the Bunge Limited
Equity Incentive Plan (the “Plan”) covering the Target Number of
Performance-Based Restricted Stock Units set forth below, subject to the terms
and conditions of the Plan and this Award Agreement (this “Award Agreement”). 
This Award Agreement consists of this Notice of Performance-Based Restricted
Stock Units Grant (the “Grant Notice”) and the attached Terms and Conditions
Applicable to Performance-Based Restricted Stock Units.  Defined terms not
explicitly defined in this Award Agreement but defined in the Plan shall have
the same definitions as in the Plan.

 

Participant Information:

 

Name:

Address:

 

 

 

Summary of Performance-Based Restricted Stock Units Terms:

 

Date of Grant:

Target Number of Performance-Based Restricted Stock Units:

Vesting Date:

 

Third anniversary of the Date of Grant.

 

 

The Participant and Bunge Limited, a company organized under the laws of
Bermuda, and any successor thereto (“Bunge”), agree that this Award is granted
under and subject to the terms and conditions of the Plan and this Award
Agreement, and that this Award is granted for no consideration other than the
Participant’s services.  The Participant acknowledges that he or she has
reviewed the Plan and this Award Agreement in their entirety and has had an
opportunity to obtain the advice of counsel and a qualified tax advisor prior to
executing this Award Agreement.  The Participant hereby agrees to comply with
the terms and conditions of the Plan and this Award Agreement and accepts as
binding, conclusive and final all decisions or interpretations of the Board upon
any questions relating to the Plan and this Award Agreement.

 

The Participant indicates acceptance of this Award, subject to the terms and
conditions set forth in the Plan and the Award Agreement, by signing this Grant
Notice and returning it to the undersigned representative of Bunge no later than
            , 2005.  If a signed copy of this Grant Notice is not received by
such date, this Award shall be void and of no force and effect.

 

BUNGE LIMITED

PARTICIPANT

 

 

By:

 

 

By:

 

 

Name:

Flávio Sá Carvalho

[NAME]

Title:

Chief Personnel Officer

 

 

--------------------------------------------------------------------------------


 

BUNGE LIMITED

EQUITY INCENTIVE PLAN

 

AWARD AGREEMENT

 

– Terms and Conditions Applicable to Performance-Based Restricted Stock Units –

 

1.                                      Grant.  Subject to the terms and
conditions of the Plan and this Award Agreement, the Company has elected to
grant the Participant an Award of Performance-Based Restricted Stock Units as of
the Date of Grant.  Each Performance-Based Restricted Stock Unit shall entitle
the Participant to receive the value of one Share, subject to the Participant’s
satisfaction of the terms and conditions of the Plan and this Award Agreement.

 

2.                                      Vesting of Performance-Based Restricted
Stock Units. 

 

(a)                                  Vesting Date; Performance Level.  Subject
to the other terms and conditions of the Plan and this Award Agreement, the
Award shall vest and become nonforfeitable based upon the cumulative operating
profit (“Cumulative Operating Profit”) of Bunge for the three consecutive fiscal
years ending prior to the Vesting Date.  The portion of the Award that shall
vest as of the Vesting Date shall be determined based upon the Cumulative
Operating Profit achieved (with partial Shares rounded down so that only whole
Shares shall vest) in the manner set forth in the table below (the “Vesting
Table”).

 

Performance Level

 

Cumulative
Operating Profit
For the Years 2005, 2006 and 2007

 

% Vesting

Below Threshold

 

Less than U.S. $[   ]

 

0%

Threshold

 

U.S. $[   ]

 

50% of the Award

Target

 

U.S. $[   ]

 

100% of the Award

Maximum

 

U.S. $[   ]

 

200% of the Award

 

The Cumulative Operating Profit amount shall be determined in good faith by the
Committee as soon as practicable following the end of fiscal year 2007.  Such
determination shall be final and binding on the Participant and the Company.  In
the event that the Cumulative Operating Profit is between performance levels,
the portion of the Award that will become vested shall be interpolated by the
Committee, and the Participant shall be advised by the Committee in writing as
to the portion of the Award that vests as of the Vesting Date.  Any such
determination by the Committee shall be final and binding on the Participant and
the Company.

 

(b)                                 Portion of Award that Vests on the Vesting
Date.  Except as otherwise provided in Section 3 below, a Participant must be
employed by the Company on the Vesting Date for any portion of the Award to
vest.  The portion of the Award that will vest on the Vesting Date shall be
determined in accordance with the Vesting Table as follows:

 

2

--------------------------------------------------------------------------------


 


(I)                                     NO PORTION OF THE AWARD SHALL VEST, AND
THE AWARD SHALL BE IMMEDIATELY FORFEITED, IF THE CUMULATIVE OPERATING PROFIT IS
LESS THAN THE THRESHOLD AMOUNT SET FORTH IN THE VESTING TABLE.


 


(II)                                  IF THE CUMULATIVE OPERATING PROFIT EQUALS
OR EXCEEDS THE THRESHOLD AMOUNT SET FORTH IN THE VESTING TABLE BUT IS LESS THAN
THE TARGET AMOUNT SET FORTH THEREIN, THE PARTICIPANT SHALL VEST IN A PERCENTAGE
OF THE TARGET NUMBER OF PERFORMANCE-BASED RESTRICTED STOCK UNITS BETWEEN 50% AND
100% DETERMINED PROPORTIONALLY BASED UPON THE RELATIONSHIP BETWEEN THE ACTUAL
CUMULATIVE OPERATING PROFIT AND THE THRESHOLD AND TARGET AMOUNTS THEREFORE.


 


(III)                               IF THE CUMULATIVE OPERATING PROFIT EQUALS
THE TARGET AMOUNT SET FORTH IN THE VESTING TABLE, THE PARTICIPANT SHALL VEST IN
THE TARGET NUMBER OF PERFORMANCE-BASED RESTRICTED STOCK UNITS.


 


(IV)                              IF THE CUMULATIVE OPERATING PROFIT EXCEEDS THE
TARGET AMOUNT SET FORTH IN THE VESTING TABLE BUT IS LESS THAN THE MAXIMUM AMOUNT
SET FORTH THEREIN, THE PARTICIPANT SHALL VEST IN A PERCENTAGE OF THE TARGET
NUMBER OF PERFORMANCE-BASED RESTRICTED STOCK UNITS BETWEEN 100% AND 200%
DETERMINED PROPORTIONALLY BASED UPON THE RELATIONSHIP BETWEEN THE ACTUAL
CUMULATIVE OPERATING PROFIT AND THE TARGET AND MAXIMUM AMOUNTS THEREFORE.


 


(V)                                 IF THE CUMULATIVE OPERATING PROFIT EQUALS OR
EXCEEDS THE MAXIMUM AMOUNT SET FORTH IN THE VESTING TABLE, THE PARTICIPANT SHALL
VEST IN 200% OF THE TARGET NUMBER OF PERFORMANCE-BASED RESTRICTED STOCK UNITS.


 


(VI)                              ANY PORTION OF THE AWARD THAT DOES NOT VEST IN
ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 2(B) SHALL BE IMMEDIATELY
FORFEITED.


 


(VII)                           EXCEPT AS OTHERWISE PROVIDED IN SECTION 3 BELOW,
IN NO EVENT SHALL THE PARTICIPANT VEST IN MORE THAN 200% OF THE TARGET NUMBER OF
PERFORMANCE-BASED RESTRICTED STOCK UNITS.

 

(c)                                  Payment of Awards.  Payment in settlement
of the vested portion of an Award shall be made as soon as practicable following
the Vesting Date in whole Shares (rounded down to the nearest whole share).  The
number of Shares issued to a Participant shall equal the number of Shares
underlying the vested portion of the Award receivable by such Participant
following the Vesting Date.

 

(d)                                 No Rights as Shareholder.  A Participant
shall have no rights as a shareholder with respect to any Award until Shares, if
any, shall have been issued to the Participant following the Vesting Date, and
except as expressly provided herein or in the Plan, no adjustment shall be made
for dividends or distributions or other rights in respect of any Share for which
the record date is prior to the date on which the Participant shall become the
registered holder of such Shares.

 

(e)                                  Dividend Equivalent Payments.  Unless the
Committee determines otherwise and subject to Section 2(f) below, if the Company
pays any cash or other dividend or makes any other distribution in respect of
the Shares underlying the Award, the Company shall maintain a bookkeeping record
to which such amount of the dividend or distribution in respect to such Shares
shall be credited, at such time and in such manner as is determined solely by
the Committee, to an account for the Participant and paid in whole Shares at the
time the Award is settled.  Any fractional Shares which become payable at the
time the Award is settled shall be paid in cash.

 

(f)                                    Election to Defer Performance-Based
Restricted Stock Units Prior to Vesting Date.  In accordance with such
procedures established by the Committee from time to time, in its sole
discretion, the

 

3

--------------------------------------------------------------------------------


 

Participant may irrevocably elect to defer all or a portion of the
Performance-Based Restricted Stock Units in accordance with the terms of this
Section 2(f) (a “Deferral Election”) and the terms of the deferred compensation
plan (the “Deferred Compensation Plan”) set forth on a deferral election form
that the Company may provide to the Participant at a later date (the “Deferral
Election Form”).  In order to make a Deferral Election, the Participant must
complete and submit the Deferral Election Form in accordance with the
instructions included on such form by a date specified by the Chief Personnel
Officer in his sole discretion.  Such Performance-Based Restricted Stock Units
shall be credited automatically, without any further action on the Participant’s
part, to the Participant’s account under the Deferred Compensation Plan on the
Vesting Date and shall be subject to the terms of the Deferred Compensation
Plan.

 

3.                                      Adjustments.

 

(a)                                  Adjustment to Number of Units.  An Award of
Performance-Based Restricted Stock Units that has vested in accordance with
Section 2(a) above may be adjusted, in the sole discretion of the Committee, so
that the Target Number of Performance-Based Restricted Stock Units, as set forth
on the Grant Notice, represents up to 20% fewer Performance-Based Restricted
Stock Units.  The Committee shall specify the procedures applicable to
implementing the provisions of this Section 3(a).  The consent of the
Participant shall not be required for any action to be taken by the Committee
under this Section 3(a).

 

(b)                                  Adjustment to Performance Goals.  The
Committee may adjust the manner in which the threshold, target and maximum
performance goals are defined as set forth above in Section 2 if it determines
that the occurrence of external changes or other unanticipated business
conditions have materially affected the fairness of the goals and have unduly
influenced the Company’s ability to meet them, including without limitation,
events such as material acquisitions, changes in the capital structure of the
Company, and extraordinary accounting changes.

 

4.                                      Termination of Employment.

 

(a)                                  Termination of Employment for Cause;
Resignation for Any Reason.  In the event that the Participant’s employment is
terminated by the Company for Cause or as a consequence of the Participant’s
resignation for any reason, the Award shall lapse and become void as of the date
of such termination.

 

(b)                                 Termination of Employment for Any Other
Reason.  In the event that the Participant’s employment terminates for any
reason, other than by the Company for Cause or the Participant’s resignation for
any reason, the Award shall vest on a pro rata basis from the Date of Grant
until the date of the Participant’s termination of employment.  The settlement
of the vested portion of the Award shall be based upon the achievement of the
Cumulative Operating Profit of Bunge measured as of the last day of the fiscal
quarter immediately preceding the Participant’s termination of employment.  The
Award shall be settled in accordance with Section 2(c) as soon as practicable
following the Participant’s termination of employment, subject to the
restrictions imposed by Section 409A of the Internal Revenue Code of 1986, as
amended, (the “Code”) and any regulations, rulings and other regulatory guidance
issued thereunder; provided, however, that, in the event of the Participant’s
termination of employment as described in this Section 4(b) prior to the first
anniversary of the Date of Grant, the entire Award shall be forfeited as of the
date of such termination without any payment.

 

5.                                      General Terms.

 

(a)                                  Transferability.  The Award is not
transferable by the Participant, except by will or by the laws of descent and
distribution or pursuant to a domestic relations order, if applicable.

 

4

--------------------------------------------------------------------------------


 

(b)                                 Award Not a Service Contract.  Neither this
Award Agreement nor the Award granted hereunder is an employment or service
contract, and nothing in this Award Agreement shall be deemed to create in any
way whatsoever any obligation on the part of the Participant to continue in the
employ of the Company, or of the Company to continue the Participant’s
employment.  In addition, nothing in this Award Agreement shall obligate the
Company or shareholders, the Board, officers or employees of Bunge or any other
entity constituting the Company to continue any relationship that the
Participant might have as a director, advisor, employee or consultant for the
Company.

 

(c)                                  Withholding Obligations.  The Company shall
be entitled to require the Participant, prior to delivery of any Shares, to
remit to the Company an amount sufficient to satisfy any U.S. federal, state,
local and/or foreign income tax, social tax or other applicable payroll tax
withholding requirements.  The Company may, in its sole discretion, permit the
Participant, after the delivery of Shares to the Participant, to satisfy U.S.
federal, state, local and/or foreign income tax, social tax or other applicable
payroll taxes by directing the Company to repurchase Shares that were issued to
such Participant in accordance with all applicable laws and pursuant to any such
rules as the Committee may establish from time to time.

 

(d)                                 Restrictive Covenants; Cooperation
Obligations.

 


(I)                                     CONFIDENTIALITY.  THE PARTICIPANT
UNDERSTANDS AND ACKNOWLEDGES THAT IN THE COURSE OF HIS OR HER EMPLOYMENT, THE
PARTICIPANT SHALL HAVE ACCESS TO AND SHALL LEARN INFORMATION PROPRIETARY TO
BUNGE, ITS PARENT COMPANIES AND SUBSIDIARIES (INDIVIDUALLY AND AS A GROUP, THE
“BUNGE GROUP”) THAT CONCERNS THE TECHNOLOGICAL INNOVATIONS, OPERATION AND
METHODOLOGY OF THE BUNGE GROUP, INCLUDING, WITHOUT LIMITATION, BUSINESS PLANS,
FINANCIAL INFORMATION, PROTOCOLS, PROPOSALS, MANUALS, CLINICAL PROCEDURES AND
GUIDELINES, SCIENTIFIC DATA, COMPUTER SOURCE CODES, PROGRAMS, SOFTWARE, KNOW-HOW
AND SPECIFICATIONS, COPYRIGHTS, TRADE SECRETS, MARKET INFORMATION, DEVELOPMENTS
(AS HEREINAFTER DEFINED), DATA AND CUSTOMER INFORMATION (COLLECTIVELY,
“PROPRIETARY INFORMATION”). “DEVELOPMENTS” SHALL MEAN ALL DATA, DISCOVERIES,
FINDINGS, REPORTS, DESIGNS, INVENTIONS, IMPROVEMENTS, METHODS, PRACTICES,
TECHNIQUES, DEVELOPMENTS, PROGRAMS, CONCEPTS AND IDEAS, WHETHER OR NOT
PATENTABLE, RELATING TO THE PRESENT OR PLANNED ACTIVITIES, OR THE PRODUCTS AND
SERVICES OF THE BUNGE GROUP.  THE PARTICIPANT HEREBY AGREES THAT DURING THE
PERIOD BEGINNING ON THE DATE OF GRANT AND CONTINUING IN PERPETUITY THEREAFTER,
THE PARTICIPANT SHALL KEEP CONFIDENTIAL AND SHALL NOT DISCLOSE ANY SUCH
PROPRIETARY INFORMATION TO ANY THIRD PARTY, EXCEPT AS REQUIRED TO FULFILL HIS OR
HER DUTIES IN CONNECTION WITH EMPLOYMENT BY THE BUNGE GROUP, AND SHALL NOT
MISUSE, MISAPPROPRIATE OR EXPLOIT SUCH PROPRIETARY INFORMATION IN ANY WAY.  THE
RESTRICTIONS CONTAINED HEREIN SHALL NOT APPLY TO ANY INFORMATION WHICH (I) WAS
ALREADY AVAILABLE TO THE PUBLIC AT THE TIME OF DISCLOSURE, OR SUBSEQUENTLY
BECAME AVAILABLE TO THE PUBLIC, OTHERWISE THAN BY BREACH OF THIS AWARD AGREEMENT
OR (II) THE DISCLOSURE OF WHICH WAS REQUIRED BY ORDER OF ANY COURT OR
ADMINISTRATIVE AGENCY.  UPON ANY TERMINATION OF THE PARTICIPANT’S EMPLOYMENT
WITH THE BUNGE GROUP, THE PARTICIPANT HEREBY AGREES TO RETURN IMMEDIATELY TO THE
BUNGE GROUP ALL PROPRIETARY INFORMATION AND COPIES THEREOF IN THE POSSESSION OF
THE PARTICIPANT.


 


(II)                                  NO COMPETING EMPLOYMENT.  DURING THE
PERIOD BEGINNING ON THE DATE OF GRANT AND CONTINUING UNTIL THE END OF THE
TWELFTH MONTH FOLLOWING THE PARTICIPANT’S TERMINATION OF EMPLOYMENT FOR ANY
REASON WITH THE BUNGE GROUP (SUCH PERIOD TO BE REFERRED TO AS THE “RESTRICTED
PERIOD”), THE PARTICIPANT SHALL NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF BUNGE,
DIRECTLY OR INDIRECTLY, WHETHER AS OWNER, CONSULTANT, EMPLOYEE, PARTNER,
VENTURER, OR AGENT, THROUGH STOCK OWNERSHIP, INVESTMENT OF CAPITAL, LENDING OF
MONEY OR PROPERTY, RENDERING OF SERVICES, OR OTHERWISE (EXCEPT OWNERSHIP OF LESS
THAN 5% OF THE NUMBER OF SHARES OUTSTANDING OF ANY SECURITIES WHICH ARE PUBLICLY
TRADED), (A) COMPETE WITH THE BUNGE GROUP, OR (B) PROVIDE SERVICES TO, WHETHER
AS AN EMPLOYEE OR CONSULTANT, OR OWN, MANAGE, OPERATE, CONTROL, PARTICIPATE IN
OR BE CONNECTED WITH (AS A SHAREHOLDER, PARTNER OR SIMILAR OWNER) ANY
CORPORATION, FIRM, PARTNERSHIP, JOINT VENTURE, SOLE PROPRIETORSHIP OR

 

5

--------------------------------------------------------------------------------


 


OTHER ENTITY WHICH COMPETES WITH THE BUNGE GROUP, EXCEPT FOR THE AFOREMENTIONED
OWNERSHIP OF LESS THAN 5% OF ANY PUBLICLY TRADED SECURITIES.  THE RESTRICTED
PERIOD SHALL BE EXTENDED BY THE LENGTH OF ANY PERIOD DURING WHICH THE
PARTICIPANT IS IN BREACH OF ANY OF THE TERMS OF THIS SECTION 5(D)(II).


 


(III)                               RESTRICTIONS ON SOLICITATION.  DURING THE
RESTRICTED PERIOD, AND EXCEPT AS REQUIRED PURSUANT TO THE PARTICIPANT’S DUTIES
TO THE BUNGE GROUP IN CONNECTION WITH THE EMPLOYMENT RELATIONSHIP, THE
PARTICIPANT SHALL NOT, DIRECTLY OR INDIRECTLY:  (I) SOLICIT OR CONTACT ANY
CUSTOMER OF THE BUNGE GROUP (OR ANY OTHER ENTITY THAT THE PARTICIPANT KNOWS IS A
POTENTIAL CUSTOMER WITH RESPECT TO SPECIFIC PRODUCTS OF THE BUNGE GROUP AND WITH
WHICH THE PARTICIPANT HAS HAD CONTACT DURING THE PERIOD OF HIS OR HER EMPLOYMENT
WITH THE BUNGE GROUP) FOR ANY COMMERCIAL PURSUIT THAT TO THE KNOWLEDGE OF THE
PARTICIPANT IS IN COMPETITION WITH THE BUNGE GROUP OR THAT TO THE KNOWLEDGE OF
THE PARTICIPANT IS CONTEMPLATED FROM TIME TO TIME DURING THE PERIOD OF HIS OR
HER EMPLOYMENT WITH THE BUNGE GROUP BY ANY CORRESPONDING BUSINESS PLAN;
(II) TAKE AWAY OR INTERFERE OR ATTEMPT TO INTERFERE WITH ANY CUSTOM, TRADE,
BUSINESS OR PATRONAGE OF THE BUNGE GROUP, OR INDUCE, OR ATTEMPT TO INDUCE, ANY
EMPLOYEES, AGENTS OR CONSULTANTS OF OR TO THE BUNGE GROUP TO DO ANYTHING FROM
WHICH THE PARTICIPANT IS RESTRICTED BY REASON OF THIS SECTION 5(D); OR
(III) OFFER OR AID OTHERS TO OFFER EMPLOYMENT TO EMPLOYEES OF THE BUNGE GROUP,
OR INTERFERE OR ATTEMPT TO INTERFERE WITH ANY EMPLOYEES OF THE BUNGE GROUP.  THE
RESTRICTED PERIOD SHALL BE EXTENDED BY THE LENGTH OF ANY PERIOD DURING WHICH THE
PARTICIPANT IS IN BREACH OF ANY OF THE TERMS OF THIS SECTION 5(D)(III).


 


(IV)                              APPLICATION OF COVENANTS.  THE ACTIVITIES
DESCRIBED IN THIS SECTION 5(D) SHALL BE PROHIBITED REGARDLESS OF WHETHER
UNDERTAKEN BY THE PARTICIPANT IN AN INDIVIDUAL OR REPRESENTATIVE CAPACITY, AND
REGARDLESS OF WHETHER PERFORMED FOR THE PARTICIPANT’S OWN ACCOUNT OR FOR THE
ACCOUNT OF ANY OTHER INDIVIDUAL, PARTNERSHIP, FIRM, CORPORATION OR OTHER
BUSINESS ORGANIZATION (OTHER THAN BUNGE).


 


(V)                                 INJUNCTIVE RELIEF.  WITHOUT LIMITING THE
REMEDIES AVAILABLE TO BUNGE, THE PARTICIPANT ACKNOWLEDGES THAT A BREACH OF ANY
OF THE COVENANTS CONTAINED IN THIS SECTION 5(D) MAY RESULT IN IRREPARABLE INJURY
TO BUNGE FOR WHICH THERE IS NO ADEQUATE REMEDY AT LAW, THAT IT SHALL NOT BE
POSSIBLE TO MEASURE DAMAGES FOR SUCH INJURIES PRECISELY AND THAT, IN THE EVENT
OF SUCH A BREACH OR THREAT THEREOF, BUNGE SHALL BE ENTITLED TO SEEK A TEMPORARY
RESTRAINING ORDER OR A PRELIMINARY OR PERMANENT INJUNCTION RESTRAINING THE
PARTICIPANT FROM ENGAGING IN ACTIVITIES PROHIBITED BY THIS SECTION 5(D) OR SUCH
OTHER RELIEF AS MAY BE REQUIRED TO SPECIFICALLY ENFORCE ANY OF THE COVENANTS IN
THIS SECTION 5(D).


 


(E)                                  PLAN DOCUMENT CONTROLS.  IN THE EVENT OF
ANY CONFLICT BETWEEN THE PROVISIONS OF THIS AWARD AGREEMENT AND THOSE OF THE
PLAN, THE PROVISIONS OF THE PLAN SHALL CONTROL.

 

(f)                                    Applicable Law.  This Award Agreement
shall be governed by and subject to the laws of the State of New York and to all
applicable laws and to the approvals by any governmental or regulatory agency as
may be required.

 

(g)                                 Validity.  The invalidity or
unenforceability of any provision of this Award Agreement shall not affect the
validity or enforceability of any other provision of this Award Agreement, which
shall remain in full force and effect.  The parties intend that any offending
provision shall be enforced to the fullest extent to which it is enforceable,
that any unenforceable portion thereof be severed from this Award Agreement, and
that this Award Agreement, as modified to sever any such unenforceable portion,
be enforced to the fullest extent permitted by law.  In the event that all or
any portion of this Award is forfeited pursuant to the terms of the Plan or this
Award Agreement, such forfeiture shall be automatic and shall not require any
further action by the Participant or the Company.

 

6

--------------------------------------------------------------------------------


 

(h)                                 Notices.  All notices and other
communications provided for herein shall be in writing and shall be delivered by
hand, telecopy or facsimile transmission or sent by certified or registered
mail, return receipt requested, postage prepaid, addressed, if to the
Participant, to the attention of the Participant at the mailing address set
forth on the Grant Notice (or to such other address as the Participant shall
have specified to Bunge in writing) and, if to Bunge, to it at its principal
offices which are currently located at 50 Main Street, 6th Floor, White Plains,
New York 10606, attention Chief Personnel Officer.  All such notices shall be
conclusively deemed to be received and shall be effective, (i) if delivered by
hand, upon receipt, (ii) if sent by telecopy or facsimile transmission, upon
confirmation of receipt by the sender of such transmission or (iii) if sent by
registered or certified mail, on the fifth day after the day on which such
notice is mailed.

 

(i)                                     Waiver.  The waiver by either party of
compliance with any provision of this Award Agreement by the other party shall
not operate or be construed as a waiver of any other provision of this Award
Agreement, or of any subsequent breach of such party of a provision of this
Award Agreement.

 

(j)                                     Committee Decisions Final.  Any dispute
or disagreement that arises under, or as a result of, or pursuant to, or in
connection with, the interpretation or construction of the terms of this Award
Agreement or the Award granted hereunder shall be determined by the Committee. 
Any interpretation by the Committee of the terms of the Award shall be final and
binding on all persons affected thereby.

 

(k)                                  Amendments.  The Committee shall have the
power to alter or amend the terms of this Award Agreement as set forth herein
from time to time, in any manner consistent with the provisions of Section 14 of
the Plan, and any alteration or amendment of the terms of the Award by the
Committee shall, upon adoption, become and be binding on all persons affected
thereby without requirement for consent or other action with respect thereto by
any such person; provided, however, that, except as contemplated by Section 14
of the Plan and Section 3 hereof, no such alteration or amendment may, without
the consent of the Participant, adversely affect the rights of the Participant
under this Award.  The Committee shall give written notice to the Participant of
any such alteration or amendment as promptly as practicable after the adoption
thereof.  Notwithstanding any provision herein to the contrary, the Board shall
have the broad authority to amend this Award to take into account changes in
applicable tax laws, securities laws, accounting rules and other applicable
state and Federal laws, including without limitation, any amendments made
pursuant to Section 409A of the Code and any regulations, rulings and other
regulatory guidance issued thereunder.

 

(l)                                     Entire Agreement; Headings.  This Award
Agreement and the other related documents expressly referred to herein set forth
the entire agreement and understanding between the parties hereto.  The headings
of sections and subsections herein are included solely for convenience of
reference and shall not affect the meaning of any of the provisions of this
Award Agreement.

 

(m)                               Counterparts.  The Grant Notice to this Award
Agreement may be executed in two or more counterparts, each of which shall be
deemed to be an original but all of which together shall constitute one and the
same instrument.

 

(n)                                 Market Standoff Agreement.  The Participant,
if requested by Bunge and an underwriter of Common Stock (or other securities)
of Bunge, agrees not to sell or otherwise transfer or dispose of any Common
Stock (or other securities) of Bunge held by the Participant during the period
requested by the underwriter managing any public offering of Common Stock (or
other securities) of Bunge following the effective date of a registration
statement of Bunge filed under the U.S. Securities Act of 1933, as amended,
provided that all similarly situated officers and directors of Bunge are
required to enter into similar agreements.  Such agreement shall be in writing
in a form satisfactory to Bunge and such underwriter.  Bunge may impose
stop-transfer instructions with respect to the shares (or other securities)
subject to the foregoing restriction until the end of such period.

 

7

--------------------------------------------------------------------------------


 

(o)                                 Share Ownership Guidelines.  The
Participant, if subject to Bunge’s share ownership guidelines, agrees to comply
with the conditions and restrictions imposed by such guidelines with respect to
any Shares received in connection with the settlement of an Award.

 

(p)                                 Securities Laws Compliance.  No Shares shall
be issued or transferred under this Award Agreement unless the Committee
determines that such issue or transfer is in compliance with all applicable U.S.
federal, state and/or foreign securities laws and regulations, including without
limitation, Bermuda laws and regulations.

 

(q)                                 Change in Control.  Upon a Change in
Control, the Participant’s Performance-Based Restricted Stock Units shall be
subject to Section 13(b) of the Plan.

 

8

--------------------------------------------------------------------------------